 OVERNITETRANSPORTATION COMPANY261in any other manner in regard to his hire or tenure of employmentor any term or condition of employment for such nonmembership,except as authorized by Section 8(a) (3) of the Act, as modified,by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rightsguaranteed in Section 7 of the Act.WE WILL jointly and severally with the above-named Unionmake George Fabian whole for any loss of money he may havesuffered as a result of the discrimination against him.F. J. BURNS DRAYING, INC.,Company.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.-Overnite Transportation CompanyandInternational Brother-hood of Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, Local Union No. 55Overnite Transportation CompanyandGeneral Drivers, Ware-housemen and Helpers Local Union No. 509andRobert L. McNeil,HaroldR. Clegg, Harley Clegg,R. W. Hutchinson,John A. McClure,Walter T.McClure,Wayne A. McClure, and Clyde A. Stamey.Cases Nos. 11-CA-1327, 11-CA-1317, 11-CA-1318, 11-CA-1319,11-CA-13f20,11-CA-1373, 11-CA-1382, 11-CA-1383, 11-CA-1396,11-CA-1397, 11-CA-1398, 11-CA-1399, and 11-C-4-1400.Octo-ber 5, 1960DECISION AND ORDEROn June 3, 1960, Trial Examiner Ralph Winkler issued his Inter-mediate Report 1 in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.The Trial Examiner also foundthat the Respondent had not engaged in certain other unfair laborIThe Intermediate Report contains two minor misstatements which do not affect theTrial Examiner'sultimate conclusions.Accordingly,we note the following corrections :In the last sentence of the first full paragraph on p. 274 of the Intermediate Report, "Mr.Laney heard Carter remark..."should read"Mrs. Laneyheard Carter remark .in the last sentence of the paragraph ending at the top of p. 277 of the IntermediateReport"The Columbia terminal had . . .^' should read"The Charlotte terminal had .. . .129 NLRB No. 28. 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDpractices.Thereafter, the Respondent filed exceptions to the Inter-mediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) the Board has delegateditspowers in connection with this case to a three-member panel[Chairman Leedom and Members^Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error has been committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions 2 and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Overnite TransportationCompany, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in or activities on behalf of Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, Local Union No. 55 and General Drivers, Ware-housemen and Helpers Local Union No. 509, or in any other labororganization of its employees, by discharging, refusing to employ, orin any other manner discriminating against employees in regard tohire or tenure of employment or any term or condition of employment.(b)Threatening to discharge employees and to shut down oper-ations or to take any other reprisal because of union membership andactivities.(c)Granting or promising to grant wage increases or any otherbenefits in order to discourage union membership and activities.(d) Coercively interrogating employees and applicants for employ-ment concerning their own and other employees' union membership,activities and sympathies.(e) Instructing employees to report and inform concerning anyunion activities.(f)Making abandonment of union membership a condition of em-ployment and preparing or offering to prepare letters of union resigna-2 The Respondent excepted to the entire Intermediate Report on the grounds that theTrial Examiner manifested bias against the Respondent at the hearing and in the Inter-mediate Report and that the Trial Examiner resolved all issues in favor of the union andnone in favor of the Respondent.The Supreme Court has stated that even "total rejec-tion of an opposed view cannot of itself impugn the integrity or competence of a trier offacts."IV.L.R.B. v. Pittsburgh SteamshipCo., 337 U.S. 656, 659.Moreover,upon care-ful consideration of the entire record and the Intermediate Report, we are satisfied thatthe contentions of the Respondent in this regard are without merit.8 The Respondent's request for oral argument is denied, because, in our opinion, therecord, and the exceptions and brief, adequately set forth the positions of the parties. OVERNITE TRANSPORTATION COMPANY263tion and otherwise inducing or seeking to induce employees to abandonunion membership and activities.(g)Engaging in and indicating to employees that it has engagedin surveillance of union meetings and other union activities.(h)Disclosing or threatening to disclose the union membershipof employees to other employers.(i)In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, LocalUnion No. 55 and General Drivers, Warehousemen and Helpers, LocalUnion No. 509 or any other labor organization, to bargain throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutualaid or protection and to refrain from any and all such activities.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer the employees listed in Appendix A hereto, except asindicated in that section of the Intermediate Report entitled "TheRemedy," immediate and full reinstatement to their former or sub-stantially equivalent position without prejudice to their seniority andother rights and privileges and make whole all employees listed inAppendix A for any loss of pay in the manner set forth in the sectionof the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to determine the amounts of backpaydue and the right of reinstatement under the terms of the Order.(c)Post at all its terminals copies of the notice attached heretomarked "Appendix B." A Copies of said notice, to be furnished bythe Regional Director for the Eleventh Region, Winston-Salem, NorthCarolina, shall, after being duly signed by Respondent, be postedimmediately upon receipt thereof in conspicuous places, includingbulletin boards and all other places where notices to employees arecustomarily posted.Respondent shall take reasonable steps to insurethat such notices are not altered, defaced, or covered by any othermaterial.Both pages of the notice must remain completely exposed,and must be posted next to each other.(d)Notify the aforesaid Regional Director, in writing, within 10days from the date of the Decision and Order, what steps the Re-spondent has taken to comply herewith.4 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." -264DECISIONSOF NATIONALLABOR RELATIONS BOARDIT Is FURTHER ORDERED that that part of the complaint which allegesthat Harold Clegg was constructively discharged in violation of Sec-tion 8 (a) (3) and 8 (a) (1) of the Act, be, and it hereby is, dismissed.IT IS FURTHER ORDERED that that portion of the complaint whichalleges that the discharge of John L. Greer constituted a violationof Section 8(a) (4) of the Act, be, and it hereby is, dismissed.APPENDIX AGreenvilleNorman BaldwinJoseph FinleyJ. B. McKittrickJackie BlankenJohn L. GreerEarl SmithTheron ByersCharles RobinsonClarence SteadingS. L. CassellFord KnightBennie SummeralJames CheekJohn McCombsL. D. ThompkinsJake ChristopherWilliam McCombsT. H. WatsonJoseph DunnColumbia.John R.CalcuttWilliam CalcuttDonald HarmonCalvin LaneyCharlotteHarley CleggJohn McClureWayne McClureRonald HutchinsonWalter McClureClyde StameyRobert McNeilAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that :WE WILL NOT discharge or refuse to employ or otherwise dis-criminate against employees in any manner because of member-ship in or activities on behalf of International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America,Local Union No. 55 and General Drivers, Warehousemen andHelpers Local Union No. 509 or any other labor organization.WE WILL NOT threaten to discharge employees or to shut downoperations or to take any other reprisal because of union mem-bership and activities.WE WILL NOT threaten to discharge employees unless they re-sign their union membership and we will not prepare or offer toprepare letters of union resignation. OVERNITE TRANSPORTATION COMPANY265WE WILL NOT give or promise to give wage increases or anyother benefits in order to discourage union membership andactivities.WE WILL NOT interrogate employees or applicants for employ-ment concerning their own and other employees' union member-ship, activities, and sympathies.WE WILL NOT instruct employees to report or inform concern-ing any union activities.WE WILL NOT engage in, and we will not indicate to employeesthat we have engaged in, surveillance of union meetings andactivities.WE WILL NOT threaten to disclose, and we will not disclose, theunion membership of our employees to other employers.WE WILL reinstate and make whole the following employees forlosses of pay suffered by them as a result of the discriminationagainst them :Greenville :Norman Baldwin, Jackie Blanken, Theron Byers,S. L. Cassell, James Cheek, Jake Christopher, Joseph Dunn, Jo-seph Finley, John L. Greer, John McCombs, William McCombs,J. B. McKittrick, Earl Smith, Bennie Summeral, L. D. Thomp-kins, and T. H. Watson.Columbia:John R. Calcutt, William Calcutt, and CalvinLaney.Charlotte:Harley Clegg, Robert McNeill, John McClure,Wayne McClure, and Clyde Stamey.WE WILL make whole the following additional employees :Greenville:Ford Knight, Charles Robinson, and ClarenceSteading.Columbia:Donald Harmon.Charlotte :Ronald Hutchinson and Walter McClure.All our employees are free to become orremainmembers of Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpers of America, Local Union No. 55 and General Drivers, Ware-housemen and Helpers Local Union No. 509 or any other labor organi-zation, or to refrain from such membership.OVERNITE TRANSPORTATION COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,.and must not be altered, defaced, or covered by any othermaterial,.Both pages of this notice must at all times remain completely exposed,,and mustbe posted next to one another. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon separate charges filed by International Brotherhood of Teamsters, Chauf-feurs,Warehousemen Helpers of America, Local Union No. 55 and GeneralDrivers, Warehousemen and Helpers, Local Union No. 509 (herein collectively calledthe Union or the Teamsters), and by the individuals named in the caption hereof,theGeneralCounsel of the National Labor Relations Board issued a consolidatedcomplaint, dated January 2, 1959, against Overnite Transportation Company, hereincalled Respondent or the Company, alleging violations of Section 8(a) (1), (3), and(5) and Section 2(6) and (7) of the Labor-Management Relations Act, 1947,Respondent filed an answer denying the unfairlabor practices alleged.Pursuant to notice, a hearing was held at Greenville and Columbia, South Carolina,and Charlotte, North Carolina, from January 20 until February 7, 1959, beforethe duly designated Trial Examiner.During the hearing a motion was granted towithdraw and dismiss the Section 8(a) (5) portion of the complaint and a furthermotion to amend the complaint was granted to add an allegation of Section 8(a) (4).All parties were given full opportunity to examine and cross-examine witnesses,to introduce relevant evidence, to argue orally, and to submit briefs.Upon the entire record in the case and upon observation of the demeanor ofwitnesses, ,l make the following: IFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a Virginia corporation engaged in hauling freight by motor carrierinto and through various States under certificates issued by the Interstate CommerceCommission.Respondent has terminals in various States and has a yearly incomein excess of $4,000,000.Respondent is engaged in commerce within Section 2(6)and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal Unions 55 and 509 are labor organizations within Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThis proceeding involves Respondent's alleged conduct in connection with organiz-ing activities of the Teamsters at three of Respondent's terminals, namely, Charlotte,North Carolina, and Greenville and Columbia, South Carolina.The complaint,as amended, alleges a variety of so-called 8(a)(1) conduct as well as alleging 19independentinstancesof discrimination in Greenville, 4 in Columbia, and 8 inCharlotte.Many, if not most, of the subsidiary facts are in dispute. In resolvingcredibilitymatters I have consideredallconflicting testimonies, whether or notexpressly indicated here, and I have made such resolutions upon consideration ofall conflicting versions as well as my demeanor observations of the respective at-testants and also upon consideration of the relationship of each item of testimonyto all other testimonies and evidence.A. M. Price is general manager of all Respondent terminals, and Lonnie Marksis the safety and personnel director.A terminal manager is head of each terminal,except where the terminal has an agent who then has a terminalmanager as nextin command.Marks and other Respondent officials stated that Respondent's policywas that it "opposed the Union and would fight the Union by everylegalmeansat its disposal."Price testified that he handles overall "dissemination"of unioninformation to employees and that individual terminal managers are under instruc-tion not to discuss such matters with employees.Price testified that he addressesthe employees at each terminal at least once a year respecting Respondent's afore-stated union policy.I shall discuss the alleged unfair labor practices on a terminal basis.It is sug-gested, however, that, while considering the events and individual casesof allegeddiscrimination on a terminal basis, the readeralso retaina bird's-eye view of theentire proceedings.For there emerges a clear patternof similarresponses byRespondent at all terminals under consideration here.'The delay in this report resulted from an intervening compliance hearing respectingLocal Union 55; and I have also held up this report pending completion of another hear-ing involving Respondent Overnite and Local Union 55 in Case No. 11-CA-1542. OVERNITE TRANSPORTATION COMPANY267GreenvilleLouis Watkins is the agent at the Greenville terminal, and J. W. Brown has beenterminalmanager under Watkins since March 1958.Watkins holds occasionalmeetings with his terminal personnel, and even before the material events in ques-tion here he addressed them concerning unionization.Thus, in or about August1957,Watkins 2 told -a meeting of employees that the Teamsters' Union was tryingto organize various other companies, that Respondent was opposed to such organiza-tion and would close down before "go[ing] union"; that he, Watkins, was notgoing to lose his job for such reason; that no union employee would "walk Overnite'splatform"; and that he would fire any employee talking about the Union duringworking hours and that if the employees "talkedunion,ithad better be aboutUnion, South Carolina" (a town about 45 miles from Greenville).Watkins testi-fied that he has been at the Greenville terminal in a management capacity since1954 and that since then he has told all newly hired personnel shortly after theirhire that "you are now working for a company that is non-union. It has neverbeen Union, and we don't intend to be Union as long as we can keep the Union outby all legal and propermeans."The Union either began or renewed organizational efforts among the Greenvillewarehousemen and drivers in June 1958; 3 it conducted its first meeting for suchpurpose in a city park on June 20 and it held similar meetings at the same locationshortly afterwards.As of June 28 there were 32 warehousemen (not includingBennie Sunimeral) and 35 drivers at the Greenville terminal.Approximately 19of the 32 warehousemen were union members as of that date and all 19 were onthe night shift;Watkins terminated 15 of these 19 employees between June 30 andJuly 8.Three of 35 drivers joined the Union by July 1 and 3 more drivers joinedafterwards; Watkins terminated 1 of these 6 union drivers on July 7, 1 on September2, and 1 on January 30, 1959.Watkins requested District Manager Price to speak to the employees during theimmediate period of the union organizational activities and the Greenville termina-tions under consideration; and on July 2, Price accordingly called the employeestogether during working hours and Price testified that he delivered the speech setforth in the Appendix attached hereto.The next day, as Watkins wasdistributingregular paychecks to employees,Watkins remarked to the entire employee bodywhen he came to a check of an employee who had just been terminated, that "Thisone is no longer with us."Watkins told the employees at the time that the Union'sonly interest was in collecting dues and that the Union would "crawl on their belliesfor the $5 per man."On June 30, meanwhile, one Joe Nuckles (a day shift employee) called employeeNorman Baldwin at home and he inquired whether anyone had spoken to Baldwinabout the Union. Baldwin said that someone had, whereupon Nuckles told Baldwinthat Terminal Agent Watkins wanted Baldwin to report at the terminal as soon aspossible.Baldwinsoonarrived atWatkins' office, whereWatkins and TerminalManager Brown were present and Personnel Director Marks also was present duringpart of the ensuing conversation.Watkins asked Baldwin whether he was a unionmember, and Baldwin replied that he was, and Watkins then called off the names ofemployees and asked Baldwin to state which ones Baldwin knew to have joined theUnion.Among the names called off by Watkins and thereupon identified as unionmembers by Baldwin were Theron Byers, Earl Smith, Jake Christopher, Ford Knight,William McCombs, John McCombs, Joseph Dunn, James Cheek, L. D. Thompkins,Clarence Steading, Clarence Middleton, J. B. McKittrick, and Thomas Watson.Watkins wrote down this information at the time, and the conversation thusconcluded .4At the start of the night shift later that same day (June 30), Respondent laid offnight warehousemen, Smith, Byers, Dunn, and Christopher,5 and Respondent's per-2Watkins denies the credible testimony to this effect.This incident is related here forbackground purposes only; I predicate no unfair labor practices thereon, as it occurredoutside the Section 10(b) period.3Unless otherwise stated, all events at the Greenville terminal occurred in 1958.4Brown and Watkins gave a somewhat different version of this incident although theirtestimony in effect corroborates Baldwin's credible version in some significant aspects.Marks testified that he did not recall being present on the occasionMarks also testifiedthat hehad no knowledge of the union membership of any of the alleged discriminateesin this proceeding.6Byers had been in Respondent's employ since July 1957, Dunn since January 1958,and Smith and Christopher since February 1958. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDsonnetrecords show "slack business" as the assigned reason.Brown testified thathe laid off these men because they were "sloppy" workmen, and Watkins also testifiedthat Byers was "too slow."Each of these employees was a union member, asWatkins had been informed by Baldwin earlier that day, and they also had attendedunion organizational meetings at the city park and otherwise had engaged in organiza-tional activities.Respondent had hired several new dockmen a few days before;and when Smith called this to the attention of Terminal Manager Brown when Brownlaid off Smith,Byers, and Christopher,Brown replied that Respondent had no sen-iority policy. (Brown terminated these individuals at Watkins' orders.)Dunn, whenbeing terminated by Watkins that same night, inquired concerning his prospects forbeing recalled;Watkins replied that "if he [Watkins] were me [Dunn] he wouldlook for another job."The next day (July 1), according to Respondent's personnel records, Respondentalso terminated the following night dockmen for "slack business": Cheek, Thompkins,Robinson, Knight, and Steading.McKittrick, also a night warehouseman, also wasterminated that same day, Respondent's personnel records stating the reason thereforas "Beingon clockand not onthe job."Each of theseemployees was a unionmember.Cheek hadbeen in Respondent's employ sinceFebruary 1957.Terminal ManagerBrown terminated Cheek at Watkins' orders and the reason he gave Cheek at thetime was slack work.When Cheek protested the layoff of "one of your oldest men"while Respondent was hiring new employees 6 Brown replied that he "hated" toterminate a "fine" employee such as Cheek but that his [Brown's] "hands are tied"and that he was merely following Watkins' orders.?Brown then gave Cheek apartial salary check made out by the Greenville officemanagerand which checkwas unlike Respondent's regular payroll checks prepared at Respondent's main officein Richmond, and Brown told Cheek to return 2 days later for the balance of hissalary.Knight had been in Respondent's employ from January 1958. On the night hewas terminated, he was sent into Watkins' office.Watkins told Knight of his layofffor "slack freight" and also paid him with a check unlike the checks theretoforeused for salary payments.As Knight was leaving, Watkins asked whether there was"anything you [Knight] would like to say."Knight replied, "No sir," whereuponWatkins stated, "I think there is something you should tell me."Knight repeatedthat he had nothing to say, and walked out. Respondent recalled Knight on or aboutJanuary 12, 1959.Steading was in Respondent's employ from February 1958.He, too, was sent toWatkins on July 1, and told of his layoff.Watkins also asked Steading at the timewhether Steading had "anything to tell him [Watkins]." Steading told him, "no,"whereupon Watkins handed Steading a check also different from previous salarychecks, and Watkins asked whether Steading was "sure" that he did not have anythingto tellWatkins.Steading returned for the balance of his salary about a week later,and Watkins again asked whether Steading was "sure" he had nothing to tell Watkins.According to Steading's credible testimony denied by Watkins, Steading said nothing,and Watkins asked why Steading had joined the Union and what Steading's wifethought about it.Watkins recalled Steading on or about January 13, 1959.Robinson was in Respondent's employ from January 2, 1958, until his layoff byWatkins allegedly for "slack freight."His check, drawn on a petty cash amount,also was unlike those theretofore given him.Robinson was recalled on or aboutJanuary 12, 1959.Thompkins had been in Respondent's employ for approximately 7 months, andwas among the employees identified to Watkins as a union member.8-McKittrick was in Respondent's employ from August 1957 until his discharge onJuly 1, 1958.First employed as a city driver, he later became a switcher and yard-man, the latter job involving minor truck maintenance such as gassing, oiling, andwashing of equipment.Terminal Manager Brown had transferred McKittrick tothe garage job, apparently because McKittrick was unable to learn the various routesand stops on the driving job.About a month before his discharge, Brown askedMcKittrick whether, as purportedly reported to Brown, McKittrick had been leavingthe premises a "couple of hours at a time." Brown accepted McKittrick's word atthe time that the mentioned report was untrue.Although regularly employed on the night shift, McKittrick worked a day shifton weekends and his Saturday reporting in time was 7 a.m., and he did punch in at6 Respondent hired 4 dockmen on June 24-25, 3 on July 1, and 18 during the restof July.7 Based on Cheek's credible testimony which Brown denied.8Thompkins was in the Army as of the hearing herein. OVERNITE TRANSPORTATION COMPANY269that time on Saturday, June 29, McKittrick testified that he proceeded to his men-tioned duties and that one of the mechanics told him at about 10 a.m. that Watkinshad left word that McKittrick should wash and otherwise prepare the trucks for aninspection on Sunday.McKittrick testified that this was the first time he had heardof such inspections on this job and that he did not know whether an inspection wasin fact made on this occasion.McKittrick testified in effect that he was constantlyon the job doing his work from the time he checked in on Saturday; at about 9 a.m.that morning he did go to the loading dock where he discussed union matters withan employee, the dock being located about 200 feet from McKittrick's own work area.Watkins testified that McKittrick was not in the garage area and that he couldnot find McKittrick in that area for a period of approximately 2 hours immediatelyafter 7 a.m. on Saturday, and he and Brown testified in effect that he instructedBrown on Monday morning (June 30) to discharge McKittrick for such absence.Watkins testified that he, Watkins, had not been at the terminal on Sunday, McKit-trick having worked there that day, and that Monday was the first time he sawBrown after the alleged Saturday incident. Brown did not see McKittrick until Tues-day (July 1).Meanwhile, no other supervisor or other employee had mentioned toMcKittrick that Watkins had purportedly been looking for and couldn't find McKit-trick on Saturday morning. It is recalled that McKittrick was one of the employeesconcerning whose union membership Watkins had questioned Baldwin on June 30.On July 1, Brown asked McKittrick where the latter had been on Saturday morn-ing.McKittrick informed Brown that he had been at work and Brown thereuponfired him.McKittrick then spoke to Watkins who told McKittrick in effect that thelatter had not been on the job on Saturday for a period of 2 or so hours and thatMcKittrick should "hit the clock and get off the property."Some weeks after his termination McKittrick and Brown discussed the possibilityofMcKittrick's returning to Respondent's employ.According toMcKittrick'scredible testimony denied by Brown, Brown told McKittrick that, if McKittrick didreturn, he "would have to forget about the Union, they weren't going to be Union."Bennie L. Summeral had been in Respondent's employ from January 1957 untilhis discharge by Watkins on July 2, 1958.Respondent claims that Summeral wasa supervisor, as an assistant foreman on the night shift, and Watkins testified thathe discharged Summeral for soliciting employee Gary Wright to join the Union.The same night (July 1) that Watkins called into his office and terminated otheraforementioned employees, Brown also sent Summeral to Watkins.Summeralcredibly testified that in the presence of Personnel Director Marks, Watkins askedwhether Summeral had heard anything about the Union and whether he had joinedtheUnion; that when Summeral replied he had joined, Watkins suggested thatSummeral consider withdrawing from the Union and advise Watkins to such effect;and that Summeral informed Watkins that he wanted to remain a member, where-upon Watkins directed him back to work.During this same conversation, accordingto Summeral's credible testimony, Watkins also asked who had signed up Summeraland which other employees had signed union cards. Summeral did not answer thelatter question.Employee Gary Wright also worked as a dockman on the night shift at the time,the shift ending at 5 a.m.After Summeral and employee Norman Baldwin hadpunched out and were about to leave the terminal at the end of the shift, they sawWright getting out of a truck just before Wright was preparing to punch out. Bald-win told Summeral that Wright was ready to join the Union, whereupon Summeralapproached Wright and asked him whether he wanted to join the Union and Wrightreplied that he did.Baldwin then began filling out a union application blank forWright, and a few minutes later Baldwin and Summeral took Wright home in theircar and completed signing him up.Watkins summoned Respondent's witness Wright to his office on or about July 2and inquired whether Wright knew anything about "it."Wright told Watkins thathe had joined the Union at Summeral's solicitation.9Wright testified that Summeralhad solicited him at approximately 4:15 a.m., and that Wright signed a card givenhim by Summeral at the time upon Summeral's alleged statement that Wright wouldlose his job unless he joined the Union.Wright and Watkins testified that Wrightrelated this version of the signing-up incident to Watkins on the mentioned occasioninWatkins' office.Wright testified that Watkins told him on that occasion thathe did not have to join the Union in order to work for Respondent; Wright sent aletter of resignation to the Union on July 3."The record is hereby corrected to show that Wright was called as a witness by Re-spondent and not by the General Counsel. ,270DECISIONSOF NATIONALLABOR RELATIONS BOARDAccording to Watkins,itwas after this alleged report from Wright that Watkinsfirst discussed union matters with Summeral.Denying, in effect,Summeral's afore-stated and credible testimony,Watkins also testified that he called Summeral intohis office to ask Summeral about threatening Wright with loss of job unless Wrightsigned a union card. Summeral denied the alleged threats, and Watkins fired himthat same shift.Watkins testified in effect that, without further investigation, heaccepted rank-and-fileWright's account of the alleged threat and that he rejectedthe denial of one whom Respondent now claims to be a supervisor.iOWatson,Baldwin,Blanken,and William McCombs, each of them a union member,were the next group of warehousemen to be terminated,on July 3.McCombs hadbeen with RespondentsinceOctober 1957, Watson since November 1957, and Bald-win and Blanken since early 1958.These men had discussed the Union duringworking hours with night warehouseman Robert Brown,McCombs testifying thathe had done so seven or eight times, during which they urged Brown to join theUnion.Brown 11 testified that these four men thereby interfered with his work andhe and Terminal Manager Brown testified that he thereupon reported the matter toTerminal Manager Brown.Watkins summoned and notified the men that he wasterminating them for soliciting union membership during working hours.12S. L. Cassell was a night dockman from February 1957 until July 8, 1958, whenWatkins purportedly discharged him for "absenteeism "At the time of his discharge,Cassell was working part time for Respondent and part time for another local com-pany.Cassell joined the Union at one of the mentioned organizational meetings inJune.According to Cassell, whom I find to be a trustworthy witness, Watkins sum-moned Cassell to his (Watkins') office in or about the end of June 1958, and Person-nel Director Marks also was present at the time.Watkins asked who had attemptedto sign up Cassell in the Union and whether it was Jake Christopher or Byers whohad done so(Respondent terminated Christopher and Byers on June 30), and Marksremarked that Christopher will have a "good time" on Cassell's $5 while seekinganother job.EitherMarks or Watkins asked why Cassell had joined the Union.13Shortly after this conversation, and on the day before Cassell's discharge, Watkinssummoned Cassell to the office and then told Cassell that he could not remain inRespondent's employ while continuing his (Cassell's) union membership,and Wat-kins added that Cassell knew that Watkins could lay him off for slack freight.Wat-kins mentioned at the time that Cassell's other part-time employer"hates the Unionaswell as Overnite" and that he (Watkins) wondered what such other employerwould think about Cassell's union membership.Watkins then suggested that Cassellwrite a resignation letter to the Union;Cassell indicated his unwillingness to resignhismembership,whereupon Watkins announced that "I[Watkins] am getting tiredof your fooling with it and I will give you until tomorrow to think itover."14Cassell's wife suffered a miscarriage the next day, and he took her to the hospitalfor an emergency operation that same day.Cassell'sworking hours with Respond-ent were from 5 p.m. until 10 p.m. Cassell was with his wife at the hospital at thestart of his shift that day and he did not return home from the hospital until about8:30 p.m., at which time he attempted to call Foreman L. D. Aultman at the termi-nal to advise Aultman of his, Cassell's absence.Employee Bill Gaines answered thetelephone and told Cassell that Aultman was out at the time.Cassell called againand spoke to Aultman about a half hour later and he informed Aultman what hadhappened to his wife.Aultman told Cassell that Cassell's absence, in the circum-stances, was "all right" and that he, Aultman, would advise Foreman Noles accord-ingly, Noles being Cassell's supervisor.15When Cassell reported for work on his nextshift his timecard had been removed, and Watkins mentioned to him that he hadnot reported the day before.Cassell credibly testified that he thereupon began to tellWatkins about taking his wife to the hospital and calling Aultman; however, Watkinsfired Cassell before Cassell could even complete the explanation of his absence.John McCombs was a driver at the Greenville terminal from October 1956 untilWatkins discharged him on July 7, 1958.Respondent's personnel records show"absenteeism"as the reason for the discharge.McCombs had been absent without"I shall hereinafter discuss this supervisory contention.n Brown was one of the few night dockmen not discharged.12 All four men thereafter filed claims with the State Employment Security Commis-sion , the claim was rejected by the Commission in each instance and none of themappealed or otherwise protested the matter to the Commission.13Marks testified that he did not recall the incident and Watkins testified that he waschecking on Summeral's activities.14Watkins denied this credible testimony of Cassell.15 1 do not credit Aultman's conflicting testimony. OVERNITE TRANSPORTATION COMPANY271permission on various occasions in or before 1957, and as a disciplinary measureWatkins had taken him off Saturday work for a period. Such Saturday work, con-sidered a desirable one, was later restored in 1957.McCombs did not report onSaturday, June 21, 1958, because of illness; he reported the next workday (June 23),however, and worked that week without any supervisory criticism or other commentregarding the June 21 absence.McComb then took his regular vacation and returnedon July 7, 1958.According to McCombs' credible testimony, Watkins sent for Mc-Combs at the start of McCombs' shift that day and he told McCombs that "we hearyou signed a union application.What do you want to do about it?'McCombshad signed such card and he replied that he wanted to do nothing about it.WatkinstoldMcCombs that he (Watkins) could fire McCombs for his mentioned Saturdayabsence, and McCombs agreed that he could; Watkins then said he, Watkins, couldprepare a letter withdrawing from the Union for McCombs' signature but McCombssaid he did not want such letter.Watkins thereupon informed McCombs in effect thatMcCombs could remain with Respondent only if he withdrew his union applicationand that McCombs should advise Watkins before leaving work that day what Mc-Combs intended to do.Watkins changed his mind, however, before McCombs lefthim on this occasion, and Watkins fired McCombs with the statement that "if anybodyasked.he [Watkins] was firing me for staying out that Saturday." 16Joseph S. Finley was a pickup and delivery driver when discharged by Watkinson September 2, 1958.Respondent's personnel records show "safety violations"as the reason therefor.He had been in Respondent's employ since July 1956.Finley was called at home after his working hours on July 1, and directed to reporttoWatkins at the terminal.When Finley thereupon arrived in Watkins' office,Personnel Director Marks also was present.Watkins asked Finley whether he hadjoined the Union; Finley replied that he had not, whereupon Watkins referred toa piece of paper as purportedly containing a list of union members and Watkinsasked why Finley's name appeared on such paper. Finley did not join the Unionuntil the following day, July 2.On or about July 25, according to Finley's credibletestimony,Watkins asked whether Finley had been approached by a driver inanother company's employ, who the driver was, and what the driver said to Finley.Finley told Watkins that this other driver had inquired about the reinstatement ofthe employees whom Respondent had terminated, as already mentioned here. Laterthat same day (July 25) Watkins again summoned Finley and he instructed Finleyto relate to Terminal Manager Brown, who was present at the time, the conversationFinley had had with the other driver.Watkins then asked Finley whether thisother driver had attempted to sign up Finley in the Union and Finley replied thathe (Finley) was already a member.Watkins told Finley, according to Finley'scredible account, that he had known of Finley's membership and that "I [Watkins]have got a list from your union office.of all men that belong to the Union."Brown stated on this occasion according to Finley's credible testimony which Browndenied, that Respondent would "close the gates" before "go[ing] Umon" and thatRespondent "would fight the Union with everything they had and with every bitof money they could scrape and borrow to keep the Union out."Watkins againsummoned Finley after the original Greenville charge (dated July 29) was filed inthis case, and he inquired whether Finley had given a statement to the Labor Board;Finley replied that he had.Finley put his truck into the terminal garage for some repair work on August 30,1958, and he did not again operate the vehicle until September 2.When Finleyreported for work on September 3 Watkins told Finley to deliver some rush ordersto Spartanburg, this being the first occasion Finley had been assigned a Spartanburgrun.Marks, the safety and personnel director, testified that he, Marks, was drivingsouth from Charlotte to Atlanta that same morning and that while between Spartan-burg and Greenville, he observed one of Respondent's trucks heading in the oppositedirection on Route 29.Marks testified that he changed directions and began follow-ing and checking this truckMarks testified that he clocked the truck at 45 milesan hour in a 35-mile zone following which he checked the truck for 3 miles at 55miles an hour in a 50-mile zone.Company rules require all drivers to obey allposted speed laws and, in no event, to exceed 50 miles an hour.Marks testifiedthat he thereupon stopped the truck and introduced himself and then asked thedriver his name.The driver (Finley) identified himself, and Marks testified thiswas the first time he learned who was operating the truck.Marks testified that hethen inquired of Finley whether Finley knew how fast he, Finley, was traveling19Watkins testified that he fired McCombs for an alleged absence the Saturdayimmedi-ately before McCombs' vacation, and he denied McCombs' version of the terminationconversation 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDand Marks testified that he "believe[d]" Finley replied he did not.Finley testifiedthat he told Marks that he, Finley, was going about 50 miles an hour at the timehe was stopped.Marks then told Finley, according to the testimonies of both men,that Finley had been traveling at 45 miles an hour and 55 miles an hour in theaforementioned zones, and Finley testified that he then told Marks that he, Finley,did not think he had been traveling that fast. Finley testified that he did not recallwhat his speed was in the 35-mile zone, but that he did not believe it was 45 miles.Marks directed Finley to continue to Spartanburg and complete his deliveries thereand to report to Watkins upon returning to Greenville.Marks testified that he thendrove to Greenville and instructed Watkins to fire Finley under the company rulerequiring automatic dismissal for exceeding 50 miles an hour, and that he thenproceeded to Atlanta.Watkins discharged Finley when the latter returned toGreenville.Company policy requires governors on all trucks and Finley testified that hebelieved ICC rules have a similar requirement.He had driven various trucks whileinRespondent's employ and all had operating governors on them.On Finley'sreturn trip from Spartanburg to Greenville, Finley tested the truck and discoveredthat it performed as if it had no governor on it in that it failed to cut out abovethe governed speed as, in effect, it had done before August 30.Respondent adducedno evidence to refute a possible inference from Finley's testimony that the governorhad been tampered with during the period between August 30 and the morning ofSeptember 2.17John L. Greer,18 a driver at the Greenville terminal since January 1958, wasdischarged by Respondent on January 30, 1959, about a week after testifying as awitness for the General Counsel in this proceeding.The General Counsel allegesthat such discharge violated Section 8(a)(3) and (4) of the Act.Greer had re-ceived disciplinary layoffs on two prior occasions, and he told someone on or aboutJanuary 21 that he had tried to get Respondent to fire him.Greer had testified against Respondent in this proceeding on January 21, 1959,during the course of which he stated, among other things, that he had joined theUnion on or about July 25, 1958.DistrictManager Watkins testified that he dis-charged Greer for interfering with employee Gary Wright's work.19Watkins testifiedthat Supervisor Douglas Blake reported on January 30, 1959, that Greer and Wrighthad been talking that day while loading a trailer; that he, Watkins, summonedand interrogated Wright about the matter; and that Wright informed Watkins thatGreer had begun and persisted in the conversation for several minutes during whichGreer allegedly told Wright that Wright "had better stick with the Union againstthe Company. If you don't, we will all lose our jobs."Watkins further testifiedthatWright had informed Watkins that Wright had wanted to get on with his workin loading a handtruck during the mentioned conversation but that he could not doso because Greer was in his way in the trailer and he, Wright, was unable to get by.Wright, a Respondent witness, testified that he told Watkins that Greer had begunthe conversation about the Union in the trailer; that the conversation lasted 2 or 3minutes; that Greer told him the men would have to stick together "on the voting"if "we wanted the thing to go through"; that Watkins did not ask him and that hedid not tell Watkins where he and Greer were standing during the conversation;and that he and Watkins had no discussion as to whether the Greer-Wright conversa-tion had interfered with Wright's work.Greer's testimony is that Wright opened theGreer-Wright conversation by asking Greer's opinion how "it is going" and that hetoldWright he did not know, but that "if it didn't go Union, we are gone. I guessyou know which way we had better vote if it comes to a vote." Greer testified thatthatwas the entire discussion and that neither man stopped working during theconversation.Watkins discharged Greer that day.The term OSD refers in the freight business to overages, shortages, and damages,Overages and shortages occur when freight is misdirected or when freight is properlydirected but without an accompanying bill of lading; damages refer to claims against17A governor cutting off at 50 miles an hour would not have any impact on allegedspeed violations in a lower rated speed zone.Also, even with a governor cutting off at50 miles an hour, a vehicle could reach a higher speed on a downgradeieThe stipulation executed February 18, 1959, is hereby made part of the record hereinas all parties agreeThe subpena, Respondent's motion of February 13, 1959, theGeneral Counsel's response, and the stipulation will be inserted in Respondent Exhibit fileas Respondent Exhibits Nos. 7(a), (b), (c), and (d). respectively.19Wright, it is recalled, was also involved in Summeral's discharge and he was one ofthe few night dockmen not discharged. OVERNITE TRANSPORTATION COMPANY273the carrier for breakage and the like.Overages and shortages can occur as a resultof a clerical mishap or improper loading orders from a loading supervisor or as aresult of ware housemen's failure tocarry outthe loading supervisor's orders.Dam-ages may arise from faulty loading or unloading by warehousemen;they may alsoresult from negligence or blameless accidents in the operation of trucks.OSD'srepresent cost factors in a trucking operation,and it is accordingly in the carrier'sinterest to hold them down.P. S. Simmons,a vice president of Respondent,has overall charge of Respondent'scost accounting and cost analysis, and he testified that he receives daily OSD reportsfrom each terminal.Simmons testified that the Greenville terminal during the first6 months of 1958 had a much higher proportion of OSD's than did other similarterminals and that,as a consequence of meetings on the subject with RespondentPresident Cochrane and General Terminal Manager Price, Cochrane issued ordersduring the first 2 weeks of June 1958 to correct the Greenville situation at once.Price and Simmons testified that they had been discussing the Greenville OSD situa-tion with Terminal Manager Watkins during this period which they testified becameincreasinglyworse.Price and Watkins testified that Price directed Watkins inmid-June to straighten out the situation,and Watkins further testified that, also inmid-June, he had decided which employees he would terminate in order to improvementioned conditions at Greenville.M. C. Hawkins has been a dock foreman since January 1958.Hawkins andTerminal Manager Watkins testified in effect that Hawkins also had been com-plaining to Watkins during the first 6 months of 1958 about the work performedby the night dockman and that Hawkins told Watkins in June that the work hadbeen very poor and that remedial action would have to be taken.Watkins testified that on or about June 1, he began making plans to replacea number of the night crews; he also testified,as set forth above, that he madesuch determination about mid-June after speaking with Price, but that he did notdecide upon the order of termination. Several times in his testimony Watkinstestified that he decided to fire theentirenight crew, including some supervisors.As indicated earlier,Terminal Manager Brown has overall terminal authority underAgent Watkins. Brown testified that in mid-June "We decided to get rid of theentirenight crew"over the week of July 4, and the following week.Brown further testifiedthatWatkins selected the men for discharge and that Watkins had never discussedwith him in what order the employees would be discharged.Brown then testifiedthat a decision was made "to get rid of the people who were causing the misroutingof the freight" and that he did not know who had made that decision and that healso did not know whether such decision was made in mid-June and that no oneever did explain to him which particular employees were responsible for OSD's.Brown also testified,for example,that the first information he had that Byers,Christopher,and Smith were to be discharged was the same day that he, Brown,discharged them.Apart from Summeral, as already indicated,there were 32 warehouse employeesas of June 28, 1958; at least 6 and no more than 12 of these 32 were on the wayshift; approximately 19 of these 32 were union members; possibly none, and no morethan 1, union member worked on the day shift; Respondent terminated 15 of these19 union members, all night shift employees.Respondent hired 25 new warehouseemployees during the period from June 24 through July 1958.20Columbia TerminalThe complaint alleges that Respondent discriminatorily discharged four Columbiaemployees on July 8, 1958,21 namely, John R. Calcutt, William Calcutt, DonaldHarmon, and Calvin Theodore Laney.The terminal manager at Columbia isJoseph M. Carter; Earl Roberts is Carter's immediate assistant and, as the partiesagree, a supervisor within Section 2(11) of the Act.Carter has been terminalmanager at Columbia since 1957 and he testified that when he took over that po-sitionGeneral Manager Price informed him of Respondent's policy to "fight" theUnion "by all legal means," and Carter further testified that he advises and hasadvised all newly hired employees to such effect. In February 1958, Robertssummomed then employee Harold Odum into his office; mentioning that he hadheard rumors about a union, Roberts inquired whether Odum had heard anyone20The freight handled at Greenville in June was 8,000,000 pounds,in July it was8,500,000 pounds, and in August it exceeded 8,000,000n All events respecting the Columbia terminal occurred in 195'8 unless otherwise indicated.586439-61-vol. 129-19 274DECISIONSOF NATIONALLABOR RELATIONS BOARDdiscussingthe Union and he told Odum to report immediately any "talk" Odummight hear along those lines.The Unionbegan or renewed organizingthe Columbiaemployees in or aboutearly July 1958, and held its firstmeeting in such connectionon July 7, at the unionhall on Sumter Street, a main thoroughfare in Columbia. Between 7:15 and 7:30that evening, it was still daylight at the time, a group of employeeswere congre-gated outside the union hall, waiting for the meeting to begin.These employeeswere John Calcutt, William Calcutt, Jimmy Starnes, Don Harmon, Calvin Laney,and Charles Culler. John Calcutt,Harmon,and Laney credibly testified that, whilestanding outside on this occasion, they saw Terminal Manager Carter and Personnel-DirectorMarks drive by the meetingsiteon Sumter Street; 22 they further testifiedthat shortly afterward Carter and Marks drove by in the opposite direction andlooked directly at them.Laney's wife. had accompanied Laney that night and waswaiting for him in a car parked outside the meeting place.Mrs. Laney crediblytestified that, while the meeting was in session, Carter returned to the site and gotout of the car and peered into the building where the meeting was being held; Mr.Laney heard Carter remark to someone with him at the time that he, Carter, recog-nized Laney's car -and that Mrs. Laney was in the car.At work the next day, July 8, Carter called employee Philip Ellisor23 into hisoffice.24Ellisor had attended the union meeting the night before.Carter askedEllisor whether he was a union member and Ellisor replied that he was.Carter told-Ellisor in effect that he, Carter, knew who had attended the unionmeeting.Ellisonsent a letter of resignation to the Union later that day.This same day, Carter dis-charged the four mentioned employees.Carter testified that he and Roberts,his assistant,had decided to "clean house"and get rid of undesirable employees and that they had agreed that the early part ofJuly would be the most opportune time to do so because business was normallyslow during such period.John Calcutt.Carter testified that he discharged Calcutt for absenteeism andfor failing to report an accident; he further testified that a "good while" beforeterminating Calcutt he had come to the conclusion that Calcuttwas nogood.Cal-cutt rose from a starting weekly salary of $67.50 in February 1957 to $82.50 at hisdischarge on July 8, 1958; he received his last salary increase a week or two beforehis discharge.Calcutt operated a regular run to Sumter, when in or about May 1958,he failed to report an accident with another vehicle.When the owner of the othervehicle reported the matter to Respondent, Roberts removed Calcutt from theSumter run as a disciplinary measure for not reporting the accident, as required bycompany rules, and he assigned -Calcutt to local driving in Columbia at the samemate of pay.At ,Roberts' suggestion, Calcutt paid $12.50 to the other car ownerat the time in order to "keep the record down." (Carter testified that the incidentcost Respondent about $2 or $3.)Two weeks later, Roberts told Calcutt that heneeded Calcutt on the Sumter run and he accordingly reassigned Calcutt to that runThree or four weeks later, and this preceded the unioncampaign,Calcutt was againremoved from the Sumter run purportedly for wasting time, and assigned to localdeliveries in Columbia. (Calcutt and another driver had stopped, on this occasion,to get something to eat.)Calcutt was on Columbia deliveries when he was dis-charged.Roberts had told Calcutt that Calcutt was a "little slow" on the Columbiajob but that he, Roberts, thought it was because Calcutt was not too familiar with thecity and that he, Roberts, thought Calcutt would learn it.Respondent offered noevidence to supportits "absenteeism"claim.William Calcutt had been in Respondent's employ for a yearor so,and Cartertestified that his work as a road driver was "very good up until the last month."Carter testified that Calcutt was "always gripingand agitating" during the last month,and Carter further testified that Calcutt had once told Roberts that the men werenot being treated right, thaton oneor twooccasionsCalcutt had discussed withseveral employees that the men should be receiving more pay, and that Calcutthad told Carter that he, Calcutt,was "goingto have to quit the Companybecauseit is always cutting my pay."Carter told Calcutt that the discharge was for "growlingto some of the other employees."Harmon hadbeen drivingfor Respondent sinceMay 1958. Carter testified thathe discharged Harmon for not reportingan accident and for leavinghis truck to22 ,Carter and Marks deny this incident23 Ellisor has since left Respondent's employ.uAccordingtoCarter's testimony, Roberts had reported that some employees had joinedthe Union and now desired to withdraw, whereupon these employees came to see himabout the matter. OVERNITE TRANSPORTATION COMPANY275help another of Respondent's drivers load a truck without first notifying the dis-patcher.About a month before his discharge Harmon had knocked a shingle offa shed in backing up his truck and the shed owner told Harmon to "disregard it,that there wasn't anything to it" and Harmon consequently did not report the matter.Carter testified that the accident caused no damage to Respondent's truck and did nototherwise cause Respondent any money loss except "some good will." Carter testi-fied that the shed owner later asked him (Carter) why Carter had not done some-thing about the matter.Company rules require drivers to advise the dispatchers whenever they go "offthe radio" (leave the truck), even to assist another Respondent driver in loadingthe other driver's truck.Employees nevertheless did, on occasion, help otherdrivers without calling in, and on the day before his discharge Harmon was "off theradio" for about 15 or 20 minutes for such purpose without notifying the terminal.Respondent terminated Harmon on July 8, 1958, as stated above.Carter recalledHarmon and Harmon returned to work in or about early January 1959.Harmonwas scheduled to testify, and he did testify in this proceeding on January 23, 1959.Before going to the hearing that day, Harmon called up Roberts (Carter's assistant)and told Roberts in effect that he (Harmon) did not know whether to go to work orattend the hearing.Roberts did not tell Harmon that Harmon could not be excusedfrom work in order to appear and testify; Roberts did not say that "it would bebetter for [Harmon] to- not come up here [at the hearing], it might be better for[Harmon] to come to work." 25Laney was discharged according to Carter, because of "domestic trouble and thefact he [Laney] had lost interest in his job."Laney entered Respondent's employ in July 1957, working as a warehousemanand driver. In or about December 1957, Roberts told Laney that he wanted Laneyto advance with Respondent and to train for a dispatcher job at another terminal.A month or so later, Laney became night foreman, which position he held forapproximately 5 weeks, at the end of which time Carter returned him to drivingbecause, as Carter informed Laney, he "wasnt pushing the men hard enough."Laney and his wife had some marital difficulties, in consequence of which oneSaturday in late May or early June 1958, Laney left his wife in Columbia and wentto his parents' home in North Carolina.Laney did not work Saturdays or Sundaysand he called Carter on Monday from North Carolina. Laney told Carter that hewas not returning to Columbia and he asked Carter for a transfer to Respondent'sCharlotte terminal.Carter denied Laney's request and he told Laney to stop by tosee him should Laney return to Columbia.Mrs. Laney meanwhile spoke withCarter that Monday and Carter told Mrs. Laney, according to her credible testimony,that he hoped the Laneys would straighten out their problem, that Laney was agood worker, and that he (Carter) would like to have Laney back to work.Mrs.Laney told Carter she would appreciate his efforts in helping to patch up the domesticsituation and that she would call her husband and let Carter know what developed.Mrs. Laney then called Laney and Laney said he would return, and Mrs. Laneyinformed Carter to such effect. Laney returned on Tuesday.Mrs. Laney meanwhileinstituted nonsupport proceeding against her husband that same day or the next day,and Laney was jailed on Wednesday pending hearing on an ancillary matter in thataction.Both Laney and Mrs. Laney spoke with Carter concerning the posting of abond for Laney's release and Carter said he would try to arrange such release.Carterdid arrange the release.Laney thereupon returned to his job and his wife thatsame or the next day, and the Laneys have remained reconciled.Carter testified,in effect, that he gave Laney time off on occasion to consult with -a lawyer in con-nectionwith the mentioned domestic relations matter.Laney worked withoutfurther incident until his discharge on July 8.Charlotte TerminalThe complaint alleges that Respondent discriminatorily terminated eight Charlotteemployees, one by way of constructive discharge.All of these employees, butHarley Clegg, were drivers.Albert Vigue has been terminal manager since July1958;Marks, the personnel director, also has his principal office at this terminal.Beginning in or about June 1958, the Union either organized or renewed efforts toorganize the Charlotte employees. (Unless otherwise stated, the Charlotte eventshereinafter set forth occurred in 1958.)In July 1958, shortly after becoming terminal manager, Vigue called a meeting ofallCharlotte drivers.Stating on this occasion that he understood the Union was25Although not alleging this statement to be an independent violation of the Act, theGeneral Counsel offered this evidence as supporting the alleged discrimination. 276DECISIONS OF NATIONAL LABOR RELATIONS BOARDattempting an organizational campaign, Vigue told the assembled drivers that Re-spondent was, and always would be, opposed to the Union, that it would not tolerateany union organization, and that it would fire any employee participating in suchactivities.(Vigue did not limit this statement to working time.)Vigue furtherannounced that Respondent was making money, that it desired employees to progresswith it, and that Respondent would give its employees a wage increase in the nearfuture.28At about this same time General Manager Price summoned employeeHarold Clegg to the office, according to Clegg's credible testimony, and he askedwhether Clegg had joined the Union.Clegg replied that he had not, although hehad in fact done so. Price told Clegg that he, Price, had heard rumors of Clegg'sunion activities and that he would fire Clegg if he had certain knowledge to sucheffect.Price further told Clegg that Respondent would never "stand for" a union.Most of the alleged discriminatees signed union cards in October.That samemonth, Vigue delivered a talk to approximately nine of the Charlotte drivers, duringwhich he complimented them on their work and a business increase over the previousmonth and he announced that Respondent was accordingly giving a salary increaseto this particulargroup.Also in October or November, Price made a "routine"speech to the Charlotte drivers during which he read two magazine articles criticalof the Union. Price referred to the Unionas being runby "racketeers and crooks"and he stated among other things according to his testimony, that Respondent wasopposed to the Union and would fight it with "every proper and legal means."Harold Clegg was in Respondent's employ from 1952 until August 15, 1958.TheGeneral Counsel alleges that Clegg was constructively discharged; Respondent claimsthat he quit voluntarily.Clegg had signed a union card in or about June 1958 andhad solicited other employees to join. It has already been recounted that Price hadquestioned and threatened to fire Clegg should he, Price, become satisfied that Cleggwas involved with the Union.Clegg and another driver, one Wilson, each operated a so-called Monroe run(although there were some operational differences between the two runs) and theysplit all their commissions.Clegg testified that,after his aforementioned conversa-tion with Price, the dispatcher (one Poplin) disproportionately distributed the Mon-roe work by assigning substantially more work to Clegg than to Wilson who was nota union member. On the day before taking vacation leave in August, Clegg had anargument with Poplin arising out of an incident when his truck broke down.Cleggand Poplin exchanged some strong words on that occasion during which Poplincursed at Clegg and Clegg threatened to "stomp [Poplin's] tail."Clegg told Poplinthat he, Clegg, would not return to the Monroe run after vacation and that he wasgoing to find another job.Clegg did return to the terminal on or about August 14,and he reviewed with Terminal Manager Vigue his mentioned argument with Poplin;Vigue told Clegg thatClegg"owed" Poplin an apology, and Clegg replied that itwas Poplin who should apologize.Clegg then took up the matter with PersonnelDirectorMarks and Clegg requested another assignment and that he be removedfrom the Monroe run.Marks reminded Clegg of Clegg's dissatisfaction on otherprevious assignments, and he refused Clegg's request.Clegg thereupon quit.Respondent adduced tonnage and trip data respecting Wilson and Clegg, and italso showed Clegg's expressed dissatisfaction on previous assignments, as mentionedabove.Considering these and all related matters, I am not satisfied that the recordpreponderantly establishes Clegg's quitting as a constructive discharge.Harley Clegg, father of Harold Clegg,was in Respondent's employfrom 1953untilMarks laid him off on October 23, 1958, purportedly for lack of work. Pricetold Clegg at the time that unionism had nothing to do with his termination andthat Clegg should call upon Price for assistance.Clegg had joined the Union shortlybefore his termination and he had also discussed union matters with other employees.Clegg had a combination job of dockhand and cleanup man, and Respondent hasnot since hired anyone for cleanup duties.Respondent had engaged dockhandsduring the months immediately preceding Clegg's layoff and as recently as 2 or 3 daysbefore the layoff;Respondent also engaged part-time dockmen during that periodand after the layoff. So far as appears, Respondent did not offer any part-time workto Clegg.Robert McNeil, Walter McClure, John McClure, Ronald Hutchinson, and ClydeStamey were pickup and delivery men, and Respondent's payroll records state thatthey were laid off in October and November for "lack of work." According to thesepayroll records they were the only employees of their jobclassificationwho werelaid off for such reason between August 1, 1958, and January 7, 1959. (The hearing261 do not credit Vigue's testimony that he neverdiscussedunion matters with em-ployees and that he hadno awareness of unionactivities. OVERNITE TRANSPORTATION COMPANY277herein began on January 20, 1959.)Terminal Manager Vigue testified in effect thathe made these layoffs as well as the layoff of Harley Clegg after receiving instructionsfrom Respondent's main office to cut the Charlotte payroll because of a seasonaldecrease in tonnage.Respondent asserts, in effect, that there was economic justifica-tion for laying off employees at the time and that it made its selection on an individualbasis.The record establishes that Respondent does not have a seniority policy.Theparties stipulated that, except for the last week of October, Respondent hired pickupand delivery employees during the period from August through October; the recordfurther shows that at least six such drivers hired after July 1 (including two drivershired in October) remained in Respondent's employ at the time of the layoffs underconsideration here and were still with Respondent in February 1959.The Columbiaterminal had a record tonnage in September, and there is some indication here thatthe October tonnage was even greater.McNeil was in Respondent's employ from October 1957 until on or about October24.He joined the Union on October 14. Several weeks before McNeil's layoff, asstated above, Vigue gave wage increases to some drivers.McNeil did not receivesuch increase, whereupon he complained to Vigue.After looking into the matterand advising McNeil that his work was satisfactory, Vigue also gave McNeil a wageincrease 27A week later Marks told McNeil he was "finished" because his workand attitude were unsatisfactory.(Vigue testified that McNeil had developed apoor attitude toward Respondent and his work.)McNeil then asked Marks abouthis unsatisfactoriness in view of the fact, as he told Marks at the time, that Viguehad given McNeil a wage increase the week before.Marks "didn't say much ofanything," according to McNeil's credible testimony, "he just kind of ducked hishead.He might have blushed a little bit. I could see he might be sort of embar-rassed."Shortly thereafterMarks gave McNeil a termination slip stating "lackof work."Walter McClure was hired on September 1 and was terminated on October 25.Vigue told McClure immediately after McClure's hire, that Respondent did not havea union and was opposed to it.McClure joined the Union on September 30.McClure reported as usual on his termination day; his truck was loaded, bills oflading were prepared with his name on them, and everything was otherwise in readi-ness for his usual run.Marks thereupon summoned McClure and advised him hewas being laid off for "lack of work."Respondent recalled McClure on January12, 1959.John McClure, Walter's brother, was hired by Marks on or about July 1.Marksasked him at the time, according to McClure's credible testimony denied by Marks,whether he was a union member and whether he knew anything about the Union.McClure replied he was not a member, and Marks commented that Respondent paidthe same as the union wage scale but that it got along well without a union.Marksalso told McClure at the time that the job was a permanent one and that Respondentnever laid off men for slack work.McClure joined the Union early in October.Reporting for work on October 25, and as in the case of his brother Walter, Johnfound his bills manifested and his truck ready to go.Marks, however, also toldJohn that he was being laid off for lack of work. John mentioned to Marks thatRespondent had some drivers hired after him, to which Marks replied that "their timeis coming."And when John recalled to Marks the latter's aforementioned statementthat Respondent had never laid off employees for slack work, Marks replied that"time changed everything."An employee hired in August, took out McClure's runthat day.Vigue testified that John was selected for layoff because he had beenuncooperative in that he, in effect, had not volunteered for overtime work whichsome other employees were performing but which Respondent did not require.28Hutchinson (or Hutchison) entered Respondent's employ in March 1957 andwas terminated on October 31, 1958.He was among the group of approximatelynine drivers to whom Vigue gave a wage increase on October 17.About a weekbefore Hutchinson's termination,Marks summoned Hutchinson to his office andhe asked how Hutchinson was getting along; Marks stated at the time that Hutchinsonhad an excellent record and that "union activity" was the only thing that would comebetween Hutchinson and Respondent.Marks further stated that he understood theUnion was attempting to organize the Charlotte employees and that he, Marks,"would not stand for such" and that, while Respondent could not ostensibly fire an The wage increases apparently ranged from 3 to 8 cents an hour ; McNeil wasgiven a 3-cent increase.8 Respondent adduced testimony and offered to prove that it has since attempted torecallMcClure.The record shows that McClure did not receive such purportedmessages,and I find that Respondent did not, in fact, advise McClure to such effect. 278DECISIONS OF NATIONAL LABOR RELATIONS BOARDman for "talk[ing] about the union at home, but they could make reasons for ter-minating a man" because all men break "some little company rule."Marks askedHutchinson what his union sentiments were and whether any union representativeshad contacted him; Hutchinson replied that he and other drivers had been contactedbut that he had not joined the Union; 29 District Manager Price and one Jack Lail 30were standing in the anteroom to Marks' office at the time.Lail approachedHutchinson after Hutchinson left Marks' office, and he told Hutchinson that he, Lail,and Price were satisfied "all along" that Hutchinson had nothing to do with unionactivities and that he, Lail, felt that Marks also was satisfied and that Hutchinsonhad nothing to worry about.Hutchinson meanwhile signed a union card that month.A few days later, about October 26, and while Price was close by (but not withinearshot, so far as the record reveals), Lail told Hutchinson that Price had beenconsideringHutchinson for a supervisor's job but that Price did not know howHutchinson felt about the Union; he further told Hutchinson to talk it over withPrice if Hutchinson felt he (Hutchinson) had made a "mistake" and that Price wasthe kind of man who would give him another chance.Hutchinson replied thathe did not feel he had made a mistake and that he saw no reason to discuss thematter with Price.On or about October 31, when Marks terminated Hutchinson,Marks twice failed to answer Hutchinson's question as to whether it was a layoff ora discharge.Marks finally said that he would recall Hutchinson if and when heneeded Hutchinson.Marks testified that Vigue told Marks to lay off Hutchinson;and Marks testified that Hutchinson was selected for layoff because he was "poor.in production" and Vigue testified that Hutchinson was selected for not apply-ing himself.Marks offered to recall Hutchinson and Hutchinson rejected the offeron or about January 1, 1959.When Marks was asked at the hearing why he hadoffered to take back Hutchinson in view of Marks' earlier testimony that Hutchinsonwas a poor worker, Marks replied that employees sometimes improve themselvesafter a layoff.Marks testified that there was no labor shortage at the time ofHutchinson's recall offer.Stamey was in Respondent's employ from August 1957 until November 28, 1958.Respondent claims that it laid off Stamey when it eliminated Stamey's run becauseof slack freight.Stamey signed a union card in November. Stamey punched inas usual on his termination day and helped load his truck.While waiting for minormaintenance on the truck that morning, Stamey was called into Marks' office.Marks questioned him about failing to list a particular employer on Stamey's jobapplication form (Stamey had submitted the application form more than a yearearlier).During this conversation, according to Stamey's credible testimony,31Marks asked whether Stamey had belonged to the Union and whether Stamey hadknown Ed Hargett while working at such earlier unlisted employment.Hargettwas business manager of Teamsters Local 93 from 1954 until April 1958 and hasbeen that Local's president since the latter date.Stamey replied that he had beena union member at the time of such former employment and that he and Hargettare "good friends."Marks' face turned "right red," according to Stamey's credibletestimony, and Marks told Stamey that he did not like Hargett or anyone "connectedwith the Union," that Respondent would fight the Union as long as its money heldout and would close its doors when money ran out, that he had "no alternativebut to let me [Stamey] go," and that Respondent was in any event planning todiscontinue Stamey's run.Marks told Stamey that he, Marks, "would be kindenough" to have Stamey's termination slip show "short work" as the reason forlayoff.Marks told Stamey that Respondent fires its drivers for two reasons,"either having an accident or for union activities." 32Another driver operatedStamey's truck that day and the run was thereupon discontinued.Respondent hassince recalled Stamey to a somewhat different job.Wayne McClure, brother of John and Walter McClure, was in Respondent'semploy as a driver from April 1958 until his discharge by Marks on December 1,1958.Respondent claims it discharged McClure for leaving a truck unattendedin violation of company regulations and for otherwise unsatisfactory performance.At the time of his hire, according to McClure's credible testimony denied byMarks,Marks asked McClure what he thought about the Union, and McClurereplied that he knew nothing about unions and had never worked under oneMarks29Marks testified that he did not recall any conversation with Hutchinson , he denies,however that he had discussed the Union with HutchinsonsoLail's job was "training truckdrivers" : Marks said he was an office employee"IMarks testified that he had questioned Stamey about the application several monthsbefore Stamey's layoff12Marks denies discussing the Union with Stamey OVERNITE TRANSPORTATION COMPANY279toldMcClure on that occasion that company rules prohibited union activitieson company time. Bill Stoner was the Charlotte terminal manager at that time.Later in the day of Marks' conversation with McClure, Stoner asked McClurewhetherMarks had discussed the Union with McClure and Stoner told McClurethatRespondent "didn't have and didn't tolerate the Union."McClure signeda union authorization card on or about October 1, 1958.On October 30, 1958, Marks summoned McClure and told him that it had beenreported that McClure had left his truck unattended away from the terminal forabout 2 hours that day and that he had driven off in a private vehicle during thatperiod.Marks asked McClure whether the report was true, and Marks testifiedthatMcClure denied the report.McClure testified in effect that he denied beingaway from his truck for 2 hours and he further testified that he told Marks thathe had been away for approximately 1 hour for lunch during the noon hour andthat he had been in a private car during that period. In the circumstances, ashereinafter discussed,I find it unnecessary to resolve this and other conflicts respect-ing the truck incident and I shall not detail them further.Marks told McClureat the time of the truck conversation that he had no complaints about McClure'swork and Marks testified that he told McClure that he, Marks, would take the truckmatter under consideration and that he would advise McClure what action he,Marks, would take in such connection.During that same conversation and afterdiscussing the truck matter,according to McClure's credible account,Marks askedMcClure whether McClure had signed a union card.McClure replied he had not,and Marks said he had.Marks then asked McClure to look him straight in theeye and tell Marks that he, McClure, had not signed, which McClure did.Marksfinally told McClure to report as usual the next day but that he, Marks, wouldfind out whether McClure had joined the Union and that McClure could considerhimself "gone" if Marks were to learn that McClure had joined.Marks testified that he and Vigue decided to terminate McClure for "unsatis-factory work and leaving the truck unattended" and that he took this action onDecember 1 a full month after the truck incident, on the basis of informationmeanwhile given him by Vigue and some other supervisors that McClure's workwas unsatisfactory.NeitherMarks nor Vigue nor any other supervisor testifiedinwhat respects McClure had been unsatisfactory.McClure asked Marks, whenMarks discharged him, to explain the unsatisfactoriness mentioned by Marks at thetime;Marks replied that he did not know except that Jack Lail 33 had said so.Concluding FindingsRespondent, needless to say, has a right to be opposed to the unionization of itsemployees and to fight such efforts "by every legal means."That Respondent doesoppose such unionization is well documented here. It may hardly be said, however,that Respondent's actions all bear the imprimatur of legality.Among the unlawfulconduct which I find to have violated Section 8(a) (1) at the Greenville terminal areTerminal Agent Watkins' interrogation of Baldwin concerning his own and otheremployees' union membership in the presence of Personnel Director Marks and Ter-minal Manager Brown.Watkins' union interrogation of Steading, Brown's statementtoMcKittrick that McKittrick would have to forget the Union if he returned toRespondent's employ, Watkins' union interrogation of Cassell in Marks' presence andWatkins' statement that Cassell would have to forego his union membership andwrite a letter resigning such membership in order to remain with Respondent, Wat-kins' union interrogation of John McComb and Watkins' threat that McComb couldnot stay with Respondent unless McComb withdrew from the Union and Watkins'statement that McComb sign a letter of union resignation to be prepared by Watkins,and Watkins' union interrogation of Finley in Marks' presence and his giving animpression of union surveillance and Watkins' statement to Finley respecting a shut-down if the terminal were organized.The violations of Section 8(a)(1) at theColumbia terminal include Supervisor Roberts' union interrogation of Odum and hisinstructionsthat Odum report any union "talk," Terminal Manager Carter's andPersonnel Director Marks' surveillance of the union meeting, and Carter's unioninterrogation of Ellisor and his statement to Ellisor that he knew who had attendedthe union meeting.Respondent's similar conduct violating Section 8(a)(1) at theCharlotte terminal includes TerminalManager Vigue's statement to assembleddrivers that Respondent would not tolerate a union organization and would fire anyemployee for participating in such activities and his statement at the time thatRespondent would give its employees a wage increase (which, in context, was a83 See footnote 30,supra. 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDpromise of benefit to refrain from union membership), General Manager Price'sunion interrogation of Harold Clegg and his statements to Clegg that he had heardrumors of Clegg's union activities and that Respondent would never "stand for" aunion and that he would fire Clegg should he learn of Clegg's union activities, Person-nelDirectorMarks' union interrogation of Hutchinson and his statements toHutchinson that only "union activity" could come between him and Hutchinson andthat Respondent would not stand for a labor organization and that Respondent couldalways find a pretext for firing a man for union reasons, Marks' union interrogationof Stamey and his statement to Stamey that Respondent would close its doors whenitran out of money fighting the Union and that union activity was one of tworeasons for which Respondent fires its employees, Marks' and Terminal ManagerStoner's union interrogation of Wayne McClure and Stoner's statement to McClurethat Respondent "didn't tolerate" the Union, and Marks' further interrogation of Mc-Clure and his statement that McClure could consider himself "gone" if Marks wereadvised that McClure had joined the Union. SeeCarolina Mirror Corporation,123NLRB 1712.It appears as set forth above,that the discharges under consideration coincidedwith organizational campaigns at each of the three terminals.Thus in Greenville,Respondent began taking discharge action later in the same day that Terminl AgentWatkins summoned and then interrogated Baldwin in the presence of Personnel Di-rectorMarks and Terminal Manager Brown concerning the identity of union mem-bers.Personnel Director Marks is again on the scene on the occasion of the firstunion meeting at Columbia, as he and Terminal Manager Carter engage in surveil-lance of that meeting;the nextday, Cartersummons and interrogates Ellisor concern-ing his union membership and Carter tells Ellisor that he, Carter, knows who had at-tended the mentioned meeting the night before; that same day Carter "clean [s] house"by discharging four employees.And in or about October at the Charlotte terminalwhere Personnel Director Marks has his principal office, Respondent discharges anumber of employees during the union campaign there. There are other similaritiesin addition to the coincidence of discharges and union activities and also in additionto the contemporaneous 8(a)(1) conduct at each terminal as set forth above.Re-spondent thus adduced a particular business situation at each terminal in attempted ex-planation, or as partial explanation, for its action: purported slack work just happenedto occur during the union campaign in Greenville;a purported cleanup program justhappened to coincide with the beginning of the organizational campaign at Columbia;and a seasonal business decline purportedly just happened to take place during theheight of the union campaign in Charlotte.There is still another similar circum-stance in that Respondent was hiring new employees at Greenville and Charlotte dur-ing the same periods it was purportedly discharging employees at these terminals forlack of work.Then there is the further circumstance that of all Greenville ware-housemen whom Respondent's personnel records state to have been discharged for"slack business"in the period immediately following Watkins' interrogation of Bald-win, Respondent fired only union members;of the four Columbia employees dis-charged by Carter in his housecleaning campaign on the day after the union meetingsurveillance by Carter and Marks, Respondent discharged only employees whoattended that meeting; and of the seven pickup and delivery men in Charlotte whomRespondent's personnel records state to have been discharged for "lack of work"during the period from August 1, 1958, through January 7, 1959 (covering the periodof organizational activities), Respondent discharged only union members.The recordnot only discloses Respondent's flagrant and widespread campaign ofthreats and interrogation and other unlawful acts of interference, restraint, andcoercion to implement its opposition to the unionization of its employees;the recordalso establishes,I find,that Respondent was determined, and that it took action, tobreak the back of the employees' organizing efforts by ridding itself of union adher-ents.Respondent's contentions that it discharged aforenamed Greenville employeesbecause of OSD's and for "slack business" and that it terminated aforenamed Char-lotte employees for ",lack of work" are, I find, unsupported by substantial credibletestimony; viewing the individual cases covered by such contentions in the light ofthe entire record in this matter, I conclude, rather, that the record does preponder-antly establish that Respondent discharged the mentioned Greenville dockmen andCharlotte pickup and delivery men because of their union membership and activitiesand/or because Respondent attributed such membership activities to them 34Harley84 Greenville employees Smith, Byers,Dunn, Christopher, Cheek, Knight, Steading,Robinson, and Thompkins ; Charlotte employees McNeil, Walter McClure, John McClure,Hutchinson,and Stamey. OVERNITE TRANSPORTATION COMPANY281Clegg, the warehouseman at Charlotte,also waspurportedlydischargedfor lack ofwork. I am alsosatisfied,and find, that Respondent discharged Cleggbecause of hisown and/or his son's(Harold Clegg's) union membershipand activities.There remains of the Charlotte discharges, the case of Wayne McClure. Consider-ingMarks' and Stoner'sunion discussion and interrogationof McClureat the timeofMcClure'shire andMarks' furtherinterrogationand threat of discharge forunion reasons at the timeof the unattended truck incidentand viewingthese circum-stances inthe background of Respondent's unionhostility, I conclude that Respond-ent discharged McClure forunion reasons andnot becauseof an unsupported claimof "unsatisfactory work"or becauseof a truckincidentoccurringa full monthbefore.Turning now to the discharge of the four Columbia employees, it is recalled thatRespondentdischargedthese employeesthe day afterTerminal ManagerCarter andPersonnelDirector Marks engagedin surveillanceof the unionmeeting attended bythese four employees and on thesameday that Cartersummoned and interrogatedemployeeEllisor concerningEllisor's union membershipand during which conversa-tionCarter told Ellisor that he (Carter) knew who had attendedthat union meeting.Considering the factsand circumstances of each of these discharges as detailedearlier inthis report,including the timingfactor as well as the fact that Respondentis "set against" the Union's organizational efforts,35 I am satisfiedby a preponderanceof the evidencethat Respondent discharged these four employees 36 because of theirunion activitiesand not for thereasonsclaimed by Respondent.It is recalled as to theGreenvilleterminal thatTerminalAgent Watkins sum-moned and interrogated Baldwin on June 30 concerning the union membership ofindividual employees named byWatkins and that Watkinsthereupon ascertained thatBaldwin, McKittrick, Watson, William McComb, and otheraforenamed employeeshad joinedthe Union.That Respondentunlawfully dischargedfour employees laterthat same day and four more employeesthe next day (July 1),has already beendetermined.Respondent also dischargedMcKittrick on July 1.Considering thefacts and circumstancesset forth above as to McKittrick,includingthe fact that Mc-Kittrickwas one ofthe employeesconcerningwhoseunion membershipWatkinshad interrogated Baldwin theday beforeas wellas TerminalManager Brown's state-ment several weeks after the discharge that McKittrick would have to forget about theUnion if hewere to be reemployedby Respondentand viewing his discharge in thecontext ofthis entire case, Iconclude thatRespondent terminatedMcKittrickbecauseof his union membershipand forno other reason.Summeral was the next employee to go,on July 2.It is recalled thatWatkinsinterrogated Summeral concerning his own and other employees'union membershipon July 1and that Summeral then refused Watkins' suggestionto withdraw from theUnion.The recorddoesnot establishRespondent's contention that Summeral co-erced employees to jointhe Unionand that it dischargedhim forsuch reason. Ifind, rather,that RespondentdischargedSummeral for refusing to resign his unionmembership.The unlawfulness of thisdischarge dependson whether,as Respond-ent claims,Summeral was a supervisor within Section2(11) of the Act.Summeral workedthe night shift and his duties,accordingtoManager Brown,consisted of flaggingfreight billsand lining upwork for thetrailers, in connectionwith which duties he also initialed freight receipts.Summeral occasionally calledin otheremployees toassist him in lining up bills, and it alsoappears that he filledin and initialed the timecards of employeeswho failed to punch in and that heshowedsome new employeeshow to punchthe timeclock.Summeral's immediatesuperiorswere Noles, who wasin chargeof the night shift, and Night ForemanHawkins.HawkinstestifiedthatSummeral was his assistant.Noles and Hawkinswere salaried personnel,as is thedockforeman onthe day shift; Summeral workedat an hourly rate. Summeral denied and the record establishes that Summeral didnot have and did not exerciseauthorityto hire or fire or disciplineemployees 37Noles and Hawkins worked 5 days a week and did not work Sunday nights; Sum-meralworked 6 days weekly, and was in charge of the aforementionedoperationsasN.L.R.B. v. Houston and North Texas Motor Freight Lines,Inc.,193 F. 2d 394, 398(C.A 5), cert.denied 343 US. 934. I am also mindful of the court's stricture that"opposition of an employer to union organization and restraint,coercion,and inter-ference are not enough,without more,to make the discharge of an employee an unlawfulone."N.L.R.B. v. Hudson Pulp & Paper Corporation,et al.,273 F. 2d 660, 666(C.A. 5).se John and William Calcutt,Harmon, and Laney8+He sent home an inebriated employee on one occasion,but after checking with some-one else in authority. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDon Sunday nights in Noles' and Hawkins' absence.Day warehouseman J. G.Nuckles 38 worked at the warehouse several times on Sunday evenings and Nuckleswould give orders to Summeral on those occasions. Since his discharge, Summeral'sSunday night functions have been performed by a rank-and-file dockman.Theemployees did not consider Summeral a supervisor; they named Hawkins and Nolebut did not name Summeral when being asked to identify their supervisors.What-ever direction Summeral exercised as to other employees was of a routine nature,and 11 conclude, upon all the foregoing, that Summeral was not a supervisor withinSection 2(11) of the Act,39 and I accordingly also conclude that Respondent dis-charged him for refusing to resign from the Union.The day after Summeral's discharge, Respondent fired Watson, Baldwin, Blanken,and William McCombs allegedly for soliciting union membership during workinghours.Where there is no rule against soliciting,an employer may nonetheless law-fully discharge employees for neglecting their own work and/or interfering withother employees at work.Where, on the other hand, there is an otherwise validrule prohibiting solicitation during working hours it is nevertheless unlawful todischarge employees for union solicitation where it appears that the rule was eitheradopted or "applied for a discriminatory anti-union purpose." 40There was, I find,no valid rule against soliciting established here 41 I further find in the context of thisrecord that Respondent discharged these four employees, not for general solicitingor conversing with Brown during working hours or because they neglected theirwork and interfered with Brown (and I am not satisfied upon credible testimonythat they were neglectful or did so interfere), but only because union membershipwas the subject of their discussion and they were urging him to join. I accordinglyfind that Respondent unlawfully discharged Watson, Baldwin, Blanken, and WilliamMcCombs.John McCombs and Cassell were respectively discharged on July 7 and 8, afterrefusingWatkins' demand that they sign letters (in McCombs' case, the letter alsoto be prepared by Watkins) resigning from the Union and also after Watkins hadadvised them that signing such letter was a condition to their continued employmentwith Respondent. I find, under all the circumstances, that Respondent dischargedMcCombs and Cassell because of their union membership and not for absenteeismas claimed by Respondent.It appears as to Finley that Terminal Agent Watkins had summoned and inter-rogated Finley concerning his union membership in Marks' presence on July 1, thatWatkins again interrogated Finley about union matters on July 25 on which occasionFinley admitted his union membership, and that Watkins summoned Finley some-time in August and inquired and thereupon obtained information that Finley hadgiven a statement to the Labor Board in connection with the Greenville unfair laborpractices charge served upon Respondent on July 29.As of August 1958, so faras appears here, the only Greenville drivers whom Respondent knew to be unionmembers were John McCombs and Finley, and it discharged McCombs in July asalready discussed.It is hornbook law that an employer may lawfully discharge his employees for anyreason or even for no reason at all, as it is sometimes said, provided the dischargeis unrelated to union or other protected activities.The questions in Finley's case arewhether he was speeding at all and, assuming that he was, whether he was dis-charged for that reason or because of his union membership and activities.Finley,an honest witness, testified that he did not believe he was speeding, and that is whathe told Marks at the time.Marks, on the other hand, testified to Finley's pur-portedly excessive speed, hereinbefore related.Although this state of evidenceordinarilymight suffice to establish such speeding contention, I am not satisfiedthat the record supports such finding here and that Finley was discharged for suchreason.I am loathe in writing these reports. to say directly that a witness is un-worthy of belief where the same result can be achieved through indirect or moredelicatemethods, as 'I have sought to do in this report. In resolving the Finleycase, however, I am forced to state my credibility finding plainly, and it is that I am88Nuckles was on the list of rank-and-file employees submitted by Respondent in thisproceeding.as SeeN L R.B v Southern Bleachery & Print Works,257 F 2d 235. 238-239 (C A. 4),cert.denied 359 U.S 911;Quality Food Markets, Inc,126 NLRB 349 (as to GeraldRostello)41N,L.R B v Avondale Mills,242 F. 2d 669, 671 (C A 5) affd 357 U S. 357. SeeWaltonManufacturing Company,126 NLRB 69741 Terminal Manager Brown testified, for example, that he did not know whether com-pany rules forbade union solicitation during nonworking time. OVERNITE TRANSPORTATION COMPANY283unable to credit Marks on contested issues. I predicate this finding on Marks'demeanor and his entire testimony in this case as well as upon consideration of thetestimony and demeanor of all other witnesses giving testimony on the variety ofissues involved here as to which Marks testified.There is, therefore, no credibletestimony supporting Respondent's claim that Finley was speeding and that Marksdirected his discharge for such reason.Viewing Finley's case in the backdrop ofRespondent's union hostility and its aforedescribed conduct implementing such ob-jective, including the role of Marks and Watkins in such conduct, and considering,among other ,things, Respondent's several interrogations of Finley and Finley'sadmission of union membership, the explained and unexplained circumstances re-specting the nonoperating governor or lack of governor at a time that Respondentassigned Finley his first Spartanburg run in 2 years, and the lack of credible testi-mony to support Respondent's speeding contention, I conclude that Respondentdischarged Finley because of his membership in the Union.Greer, the last discharge case, did not have a very satisfactory employmentrecord and I was not particularly impressed by his demeanor as a witness.How-ever, I was not more impressed- either by Watkins, who discharged Greer, or byWright whom Respondent called in support of Watkins.There are, however, ma-terial discrepancies between the testimonies of Respondent witnessesWright andWatkins, whereas Wright and Greer both testified in effect that the only conversationthey had on that occasion was Greer's comment that the men would have to sticktogether if the union campaign were to succeed.Greer testified, as already related,that they did not stop work during this exchange; Wright did not testify otherwiseand he did testify that he did not even mention to Watkins that Greer had interferedwith his work on that occasion.All that happened, I find, was a passing remarkduring working hours without Greer neglecting his own work or interfering withWright. I conclude that Respondent fired Greer because of Greer's union member-ship and sympathies as indicated by Greer's comment to Wright and by his earliertestimony in this proceeding.While I am unable to find on these facts that therecord preponderantly establishes an 8(a) (4) violation, I do find that Respondenthas thereby violated Section 8 (a) (1) and (3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section VIII, above, occurring in con-nection with the operations of Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the fiee flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices, I shallrecommend that it cease and desist therefrom and that it take affirmative actionto effectuate the policies of the Act.I shall recommend that Respondent offer immediate and full reinstatement totheir former or substantially equivalent positions and without prejudice to theirseniority and other rights and privileges, to all employees appearing on AppendixA [attached to the Decision] except to those already offered such reinstatement,42and make whole all employees appearing on Appendix B by paying them an amountof money equal to what they would have respectively earned as wages from thedate of their discharge to the date of offer of reinstatement, less theirnet earningsduring such period, all in accordance with F.W. Woolworth Company,90 NLRB 289.One of the Greenville discriminatees, Thompkins, was in the military serviceat the time of the hearing. If he or any other discriminatee is in the military serviceat the present time, it is recommended that Respondent immediately notify eachof them, by registered mail addressed to their last known address that the afore-mentioned offer of reinstatement is continued until 90 days after discharge fromactivemilitaryservice.The backpay period as to Thompkins and other similarlysituated employees still in military service will run from the date of discharge untilinduction into the Armed Forces 43 and from a date' 5 days after timely applicationfor reinstatement until the date of Respondent's offer of reinstatement.42 Greenville employees Knight, Steading, and Robinson; Columbia employee Harmon ;Charlotte employeesWalter McClure, Hutchinson, and possibly Stamey (depending onwhether he was offered his former or a substantially equivalent position).42The payment for the preinduction penod shall be made immediately without await-ing a final determination of the full amount of the award, in the case of employees Inthe Armed Forces SeeAerovox Corporation,102 NLRB 1526, 1540. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn view of the nature and scope of the unfair labor practices committed, includingthe participation therein of General Manager Price and Personnel Director Marks,I shall also recommend that Respondent cease and desist from infringing in anymanner upon the rights guaranteed in Section 7 of the Act and that Respondentalso be required to post the notices at all its terminals 44CONCLUSIONS OF LAW1. International Brotherhood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, Local Union No. 55 and General Drivers, Warehousemen and HelpersLocal Union No. 509, are labor organizations within Section 2(5) of the Act.2.Respondent Overnite Transportation Company is engaged in commerce withinSection 2(6) of the Act.3.Respondent has violated Section 8(a) (3) and (1) of the Act by discriminatorilydischarging the employees listed in Appendix A [attached to the Decision].4.Respondent has further violated Section 8(a)(1) of the Act by coercivelyinterrogating employees and applicants for employment concerning their own andother employees' union membership, activities, and sympathies; threatening to shutdown the terminals and to discharge employees for reasons of union membership;making abandonment of union membership a condition of continued employmentand offering to prepare union withdrawal letters for employees and otherwiseinducing or attempting to induce employees to abandon union membership andactivities;promising benefits to discourage union membership and activities; in-structing employees to report and inform concerning union activities; threateningto disclose the union membership of employees to other employers in order to dis-courage such membership and activities; and engaging in surveillance of union meet-ings and giving employees the impression of such surveillance.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within Section 2(6) and (7) of the Act.6.Respondent did not discharge or constructively discharge Harold Clegg inviolation of Section 8(a) (1) and (3) of the Act and did not violate Section 8(a) (4)as to Greer.[Recommendations omitted from publication.]44N L R B v. United Hine Workers of America, District 23, et at. (West Kentucky,Coal Company),195 F. 2d 961, 962-963 (C.A. 6 ) , cert. denied 344 U S 920 ;N.L R B. V.W,W. Phillips Gas & Oil Co ,141 F. 2d 304, 306 (CA. 3).APPENDIX AGentlemen, today we have called you together to talk to you about a matter thatisofgreat concern to all of us.This matter concerns the Teamsters Union.First,letmesay that all of you have been granted an increase in salary.Had we knownthe Teamsters Union was active in this terminal, I seriously doubt that you wouldhave been granted this increase, because we would not like for it to appear that thisraise was given on account of the Teamsters Union.This raise was given to youbecause you had earned it andis inno way connected with the Teamsters drive.Since the Teamsters Union has been putting on a campaign to get in here, someof you have been asking questions in regard to the following matters.We havedecided to state the company's position on these subjects as clearly as we can foreverybody alike.This matter is, of course, one of concern to the company.It is,however, alsoa matter of serious concern to you, and our since belief is that if this Union wereto come in, it would not work to your benefit, but to your serious harm.It is our positive intention to oppose this Union by every proper and legal meansthat we can devise to prevent it from getting in here.We would like to make it clear thatit isnot necessary, and is not ever going tobe necessary for anybody to belong to the Teamsters Union, or any other Union,in order to work for this company.Those who might join or belong to the Union are not going to get any advan-tages or any preferred treatment of any sort over those who do not join or belongto any Union.If anybody causes you any trouble at your work, or puts you under any sort ofpressure to loin the Union, you should let the company know, and we will undertaketo see that this is stopped. BRYAN BROTHERS PACKING COMPANY285No person will be allowed to carry on Union organizing activitieson the job.Any-body who does so, and who thereby neglects his own work, or interferes with thework of others will be subject to discharge.Anybody whotells you anything contrary to any of the foregoing is not tellingyou the truth.Do most of youknow why theTeamsters Union is interested in having you signup with them?They arenot interested in you as an individual,but are interestedmainly in the dues thatyou pay.To them itis a business,as our business is to us.The more members they have is the more money they have coming into theirtreasury.Afterthe company is organized,they will fight for only a few of thosemembers who attend the Union Hall regularly.If you are fired or laidoff, theyknow that you will have to be replaced by another employee, and they will stillbe getting their dues every month.May Isay to you-consider very carefully before you select people with theTeamsters'reputation to representyou with youremployer who has always beenfair and has treated you as you would like to be treated.If any of youhave any questions concerning the Union,or any othermatter,we will be happy to discuss themwith you atany time.Bryan BrothersPackingCompanyandAmalgamated MeatCutters and Butcher Workmen of North America,AFL-CIO.Case No. 26-CA-926 (f orvnerly Case No. 15-CA-1616). October5, 1960DECISION AND ORDEROn June 17, 1960, Trial Examiner George L. Powell issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in the unfair labor practices allegedin the complaint and recommending that the complaint be dismissedin its entirety, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the General Counsel filed exceptions tothe Intermediate Report and a supporting brief.Respondent filed abrief in support of the Intermediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the modification indicatedbelow.'[The Boarddismissed the complaint.]iWe adopt the Trial Examiner's resolutions of credibility in this case only insofar ashis findings are based upon his observation of the witnesses and their demeanor at thehearing.However, we do not adopt his analysis of the credibility of the witnessesto the extent such analysis appears to be based upon needless speculation as to thewitnesses'conduct with respect to minor details.129 NLRB No. 29.